                 Case 21-15411-RG                      Doc 20
                                   Filed 07/20/21 Entered 07/20/21 14:59:08                                       Desc Main
                                   Document      Page 1 of 1
        UNITED STATES BANKRUPTCY COURT
        DISTRICT OF NEW JERSEY
        Caption in Compliance with D.N.J. LBR 9004-1(b)
        Denise Carlon Esquire
        KML Law Group, P.C.
        701 Market Street, Suite 5000
        Philadelphia, PA 19106
        Main Number: (609) 250-0700
        dcarlon@kmllawgroup.com
        Attorneys for Bank of America, N.A.




                                                                                  Case No: 21-15411 RG

                                                                                  Chapter: 13

                                                                                  Judge: Rosemary Gambardella
        In Re:
        Christopher FIscher

                                                      Debtor(s).


                                                                      NOTICE OF APPEARANCE

                           Please take notice that in accordance with Fed R. Bankr. P. 9010(b) the undersigned enters an
                  appearance in this case on behalf of Bank of America, N.A.. Request is made that the documents filed in
                  this case and identified below be served on the undersigned at this address:

                  ADDRESS:

                  701 Market Street, Suite 5000
                  Philadelphia, PA 19106

                  DOCUMENTS:

                   All notices entered pursuant to Fed. R. Bankr. P. 2002.
                  All documents and pleadings of any nature.

                  Date: ${d:1:y:____________}
                        07/20/2021                                                /s/${s:1:y:______________________________}
                                                                                    Denise Carlon
                                                                                    20 Jul 2021, 14:54:21, EDT
                                                                                  KML Law Group, P.C.
                                                                                  701 Market Street, Suite 5000
                                                                                  Philadelphia, PA 19106
                                                                                  201-549-2363
                                                                                  FAX: (609) 385-2214
                                                                                  Attorney for Creditor




                                                                                                                    new 8/1/15


Document ID: ed7fdb2ec48dcc5ef034c21288bf49446b9ca76f58661c1a34c12427b274157c
